DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 6/24/2022 and entered with the RCE on 7/8/2022.  
Claims 20, 27 and 33 have been amended.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-2017/029513 hereinafter, Lee) in view of Yang et al. (US-2014/0308986 hereinafter, Yang) and Li et al. (US-2015/0282057 hereinafter, Li).
Regarding claim 20, Lee teaches a signal receiving method, wherein the method is applied to a terminal device (Fig. 2 [200]) provided with a plurality of subscriber identification module (SIM) cards including at least a first SIM card (Fig. 2 [204a]) and a second SIM card (Fig. 2 [204b]), the first SIM card works in a first network and the second SIM card works in a second network (Pages 4-5 [0041-0042 & 0046]), the terminal device is provided with a plurality of receive antennas (Fig. 2 [220a & 220b]), a resource scheduling mode of the terminal includes at least a first mode and a second mode (Fig. 4 [400] and Page 6 [0055]), and the method comprises:
switching from the first mode to the second mode (Fig. 4 [422-424]) responsive to detecting that a channel environment of the first SIM card meets a preset condition (Fig. 4 [418]), wherein the first SIM card is configured to receive a high-priority signal; (Pages 5-6 [0060] “timing of a first communication activity of the MSMS communication device using the first subscription” and “the first communication activity may include receiving broadcast data”)
wherein the high-priority signal comprises a paging message, a system message, or downlink signaling in a signaling interaction procedure.  (Pages 5-6 [0060] “timing of a first communication activity of the MSMS communication device using the first subscription” and “the first communication activity may include receiving broadcast data”)
Lee teaches that a quantity of receive antennas configured for the first SIM card in the first mode is different from a quantity of receive antennas configure for the first SIM card in the second mode (Fig. 4 [424] and Page 7 [0064-0065], see additionally Page 5 [0042] for each RF resource chain including an antenna) and that the quantity of receive antennas configured for the second SIM card in the second mode is zero (Page 6 [0053] “During the tune-away, the first subscription may lose access to the first Rx chain, i.e. PRx0 and DRx0”), but differs form the claimed invention by not explicitly reciting that a quantity of receive antennas configured for the first SIM card in the second mode is equal to a sum of a quantity of receive antennas configured for the first SIM card in the first mode and a quantity of receive antennas configured for the second SIM card in the first mode.  
In an analogous art, Yang teaches a mobile communication device and integrated circuit for communicating with a 3G network and a 4G network (Page 8 [0097]) that includes a quantity of receive antennas configured for the first SIM card in the second mode is equal to a sum of a quantity of receive antennas configured for the first SIM card in the first mode and a quantity of receive antennas configured for the second SIM card in the first mode (Page 8 [0095-0096] “all receiver paths to the LTE communications or 3G/2G communications during wake-up”) and a quality of receive antennas configured for the second SIM card in the second mode is zero.  (Page 8 [0095-0096])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee after modifying it to incorporate the ability to assign all antennas to a SIM card in a specific mode of Yang since it enables aggregating all receiving paths to receive the paging wake-up transmission in order to give the UE the best opportunity to receive the transmission.  
Lee in view of Yang differs from the claimed invention by not explicitly reciting wherein a diversity gain is implemented to improve receiving quality of the high-priority signal by increasing the quantity of receive antennas configured for the first SIM card.  
In an analogous art, Li teaches a method and system for opportunistic mobile receive diversity in a dual-SIM dual-active device (Abstract) that includes a terminal device (Fig. 2 [200]) provided with a plurality of subscriber identification module (SIM) cards including at least a first SIM card (Fig. 2 [204a]) and a second SIM card (Fig. 2 [204b]), with a first RF resource (Fig. 2 [218a]) and a second RF resource (Fig. 2 [218b]) that includes a diversity gain implemented to improve receiving quality of the high-priority signal by increasing the quantity of receive antennas configured for the first SIM card.  (Fig. 4 [404, 408 & 410], Page 12 [0117] “In response to determining that the first SIM protocol stack is currently sending/receiving high priority traffic using DO (i.e., determination block 730=“Yes”), the wireless device processor may allow the first SIM protocol stack to use the first RF resource on DO, and to use the second RF resource on 1xRTT in block 722” and Claim 1 “receiving a request from a protocol stack associated with the first SIM to utilize the second RF resource for receive diversity; determining whether a protocol stack associated with the second SIM currently has a lower priority than the protocol stack associated with the first SIM; and granting control of the second RF resource to the protocol stack associated with the first SIM in response to determining that the protocol stack associated with the second SIM currently has a lower priority than the protocol stack associated with the first SIM, wherein granting control provides to the protocol stack associated with the first SIM a capability to enable and disable receive diversity using the first and second RF resources.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee in view of Yang after modifying it to incorporate the ability to implement diversity gain by increasing the number of receive antennas of Li since receive diversity can dramatically improve data throughput and prevent dropped call in weak coverage areas.  (Li Page 1 [0006])
Regarding claim 21, Lee in view of Yang and Li teaches wherein the first network is a 3rd Generation (3G) network and the second network is a 4th Generation (4G) network.  (Lee Page 1 [0002] and Page 4 [0036])
Regarding claim 22, Lee in view of Yang and Li teaches wherein the preset condition comprises at least one of:
a signal-to-noise ratio (SNR) of a signal in the channel environment is less than or equal to a first preset threshold; or
a received energy of the signal is less than or equal to a second preset threshold.  (Lee Page 3 [0026] “signal level (e.g., a signal strength” and Page 6 [0054] i.e. threshold)
Regarding claim 23, Lee in view of Yang and Li teaches wherein the first mode is a dual receive dual SIM dual standby (DR-DSDS) mode (Lee Fig. 4 [410] “Full Concurrency”), and the second mode is a dual SIM dual standby (DSDS) mode.  (Lee Fig. 4 [422-424] “Diversity Sharing”)
Regarding claim 24, Lee in view of Yang and Li teaches wherein the terminal device is provided with 2N receive antennas (Lee Fig. 2 [220a & 220b]), the method further comprising:
responsive to the terminal being configured in accordance with the first mode, receiving downlink data by a first subset of N receive antennas configured for the first SIM card, (Lee Fig. 4 [406] and Page 5 [0042])
and receiving additional downlink data by a second subset of N receive antennas configured for the second SIM card; (Lee Fig. 4 [408] and Page 5 [0042]) or
responsive to the terminal being configured in accordance with the second mode, receiving the downlink data by 2N receive antennas configured for the first SIM card. (Lee Fig 4 [422-424] and Page 7 [0064-0065])
Regarding claim 25, Lee in view of Yang and Li teaches wherein the terminal device comprises two radio frequency processing modules (Lee Fig. 2 [218a & 218b]) configured to receive signals in the network, and each radio frequency processing module comprises one or more receive antennas.  (Lee Fig. 2 [220a & 220b])
Regarding claim 26, Lee in view of Yang and Li teaches wherein the quantity of receive antennas configured for the first SIM card in the first mode is less than the quantity of receive antennas configured for the first SIM card in the second mode.  (Lee Fig. 4 [406] vs [424])
Regarding claim 27, the limitations of claim 27 are rejected as being the same reasons set forth above in claims 20 and 26.  See additionally processor and memory.  (Lee Fig. 2 [206 & 214])
Regarding claims 28-32, the limitations of claims 28-32 are rejected as being the same reasons set forth above in claims 20 & 21, 22, 23, 24 and 25, respectively.  
Regarding claims 33-39, the limitations of claims 33-39 are rejected as being the same reasons set forth above in claims 20-26.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646